Citation Nr: 0414070	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  03-20 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

The veteran contends that service connection for right ear 
hearing loss is warranted based on his exposure to artillery, 
cannon and machine-gun noise during active service.  Service 
records indicate that the veteran served in the Marines as an 
assault amphibious vehicle crewman.

Service medical records are negative for any complaints, 
diagnoses or treatment related to the veteran's hearing.  The 
veteran underwent a VA audiological examination in June 2002 
and was diagnosed with bilateral hearing loss, with the right 
ear being the poorer ear.  He wears a hearing aid in the 
right ear.  In July 2002, the RO granted service connection 
for left ear hearing loss, but denied service connection for 
right ear hearing loss.  

While the June 2002 examiner attributed the veteran's left 
ear hearing loss to noise exposure in service and aging, she 
noted that the "asymmetrical poorer threshold for the right 
ear and the poorer word recognition scores for the right ear 
could not be explained and is not consistent with noise 
exposure alone and medical evaluation is needed to determine 
the etiology for hearing loss in the right ear."  Since the 
etiology of the veteran's right ear hearing loss is unclear 
at this point, the Board finds that a VA examination is 
necessary.

The case is accordingly REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a VA 
audiological examination in order to 
determine the etiology of his right ear 
hearing loss.  The claims folder should 
be made available to the examiner for 
review prior to the examination.  The 
examiner should provide an opinion as to 
whether the veteran's current right ear 
hearing loss is more likely, less likely, 
or at least as likely as not related to 
service.  The examiner should also 
reconcile any opinion with the veteran's 
service medical records, including the 
separation physical examination report, 
and the June 2002 examiner's comment on 
the etiology of the right ear hearing 
loss.

3.  Thereafter, the RO should re-
adjudicate this claim.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should be returned to the Board.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



